Citation Nr: 1523109	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to July 1991 and had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.

The Veteran asserts that service connection for disabilities of the lumbar and cervical spine is warranted because he sustained lumbar and cervical spine injuries during his period of active duty service prior to 1991, which was "re-aggravated" during his period of National Guard service and has persisted.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or form a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2014).

Review of the record shows that the Veteran had active duty service from February 1986 to July 1991 and subsequent periods of National Guard service.  An undated report from Veterans Information Solution shows that the Veteran had National Guard service from July 1991 to January 2008; however, this report shows that he had no activation periods during this time.  In contrast, a report from Veterans Information Solution updated on January 19, 2005 shows active service periods from June 10, 1994 to September 14, 1995 and August 26, 2002 to September 30, 2002.  Hence, the dates of the Veteran's periods of ACDUTRA and INACDUTRA are not clear and must be verified.  

An August 2009 VA examination report notes that the Veteran reported that his back pain that occurred in 1987 resolved and he did not "really" start having back pain until 2000 or 2001 during National Guard service.  The examiner opined that it is less likely as not that the Veteran's current spine condition is secondary to the back pain noted in 1987.  A December 2011 addendum to this examination report reflects review of the Veteran's National Guard records, notes his history of "line of duty injury on September 11, 2005" during inactive duty for training and includes the opinions that his lumbar and cervical spine disorders were not caused by, the result of or aggravated by the September 11, 2005 injury because "[t]here is no evidence of a chronic problem following the 9/11/2005 injury."  However, these opinions are inadequate because an appellant is not precluded from establishing service connection with proof of direct causation, regardless of whether the disability is of a chronic nature.  38 C.F.R. § 3.303(d).  On remand, an opinion should be obtained as to whether the Veteran's current lumbar and/or cervical spine disorders are directly related to the injuries treated in service, including during any qualifying period of National Guard service.  

Finally, review of the record shows that the medical evidence is incomplete as to the claimed lumbar and cervical spine disorders.  The Veteran has testified that he has undergone physical therapy in Augusta, Georgia and Tallahassee.  He has also received private treatment, including at Florida Wellness.  In addition, the December 2011 VA addendum opinion notes that the Veteran did physical therapy with his private insurance in 2009 and had an electromyographic (EMG) at the Mayo Clinic in Jacksonville, the records of which are not available.  Notably, in March 2015, the Veteran submitted copies of treatment records form Florida Wellness.  It is unclear if these records are complete.  Complete/updated records of any VA and/or private treatment he may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed lumbar and cervical spine disorders and to provide authorizations for VA to obtain records of any such private treatment.  After securing any necessary release, take all appropriate action to obtain the records identified.  The Board is particularly interested in physical therapy records, including from providers in Augusta, Georgia and Tallahassee, and treatment reports from Florida Wellness and the Mayo Clinic in Jacksonville.

2.  Contact the National Personnel Records Center (NPRC), the National Guard, or any other appropriate agency, to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA service.  

Service medical records for each period of service which have not already been secured should also be obtained and associated with the claims folder.

3.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his lumbar and cervical spine disorders.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should be notified of the Veteran's specific periods and types of service.  For purposes of the examination, the VA examiner should assume that the Veteran's statements as to his inservice injuries and complaints of lumbar and cervical spine pain since service discharge are credible.

Based on the examination and review of the record, the examiner should address the following: 

a)  Identify (by diagnosis) each lumbar and cervical spine disability entity found. 

b)  For each diagnosed disability, is it at least as likely as not (50 percent possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of active duty, ACDUTRA, or INACDUTRA service?  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner determines that a requested opinion(s) cannot be given without resort to speculation, the examiner must explain the reason for that conclusion.

4.  After the development sought above is completed, the RO should review the record and readjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

